Title: To Thomas Jefferson from Samuel Stanhope Smith, 19 April 1779
From: Smith, Samuel Stanhope
To: Jefferson, Thomas



Sir
Hampden-Sydney April 19th 1779

I beg your pardon for having writen to you prematurely. I confess I had never seen the printed bill, and having waited for it a  long time, I began to be afraid that negligent printer would not publish it before the next session of Assembly. I am much indebted to you for the obliging pains you have taken to inform me of its nature and design. I was mistaken with regard to the appointment of teachers particularly in the grammar schools, and utterly unacquainted with the new regulations proposed to be introduced into the College of Wm. & Mary. It is difficult however to persuade a very considerable part of the state that that institution can ever be delivered from the influence of party; and that, being the principal hope of a Church already greatly mortified to have fallen from absolute power, every effort will not be exerted to retain it in its former channel. To prevent if possible this collision of parties, and to preclude the unhappy effects their mutual jealousies might have upon this, and every similar bill, was my chief motive in proposing a coalition of the principal religious sects, and as many others as were willing to unite upon the same catholic foundation. I had no idea of a legal establishment; and I conceive that the civil constitution might erect such barriers against it as should be impassable by ecclesiastical ambition. The reasons for a public religion have always appeared to me inconclusive. If christianity is of divine original it will support itself or forfeit its pretensions; and upon this principle it first undertook to disciple the world. And if there be no religion of divine authority except the religion of nature, the state may well be contented to leave men in the condition which the Diety himself hath left them with regard to his worship, and permit every man to be his own interpreter of that natural law. I was in hopes that the enlightened sentiments of the present age had dispelled the gloomy spirit of bigottry, that formerly accuminated the minds of men so much against each other to the great disgrace of religion; especially when interest, and the spirit of party were out of the question. Interest I expected to preclude by destroying the hope of establishments; and party by a union under one denomination. And when united, I hoped that their endeavours would concur, without being divided and weakened by mean distrusts and jealousies, in advancing the generous schemes of education proposed by the Assembly. I am aware, however, that the speculations of the closet are often very wide of the sentiments and manners of actual life. But I foresee a contest betwixt these parties, if they are to continue separate, from which I hope to withdraw before it commences. It is not to be expected that a sect elated by customary dominion will resign her interest and her superiority without the most obstinate struggle. And I am well informed that a gentleman  in the judicial department, of no inconsiderable influence, and merit in other respects, has actually digested a system of religious laws, and prepared his liturgies &c. to be brought before the legislature at a convenient time, and by a party to be regularly formed for the engagement, against men undisciplined and unprepared to meet them. So that till something definitive be done upon the subject of religion, I am still of opinion that distrust will combat this bill; because the intire direction of the College is too great an acquisition to be easily resigned to any party. And such an acquisition will infallibly follow an establishment, if that should unfortunately take place after having settled by law this general system of education. If this matter as well decided upon any plan, I think the reform introduced into the College by the second bill, if the Assembly will adopt it, and resolutely take the direction of that institution into their own hands, will remove a capital objection against the authority of her Visitors. Yet, is not the situation of the College inconvenient? Will not the Visitors generally be appointed in the neighbouring Counties for the ease of meeting to transact their business? Are they not by their situation and their prejudices more liable to religious partialities than those in the middle Counties of the state? Would not the place of the College be better altered not only on that account, but for the health of the students, and the convenience of the people? Would not two universities by their emulation have a favourable influence on learning? In prescribing a system of education, would it not be better for the Assembly to take it more immediately under their own direction? Whatever partialities may be feared to infect a College or a few Visitors, the people always confide in their own representatives more than in such particular bodies of men, and such fears do not regard them in so great a degree. Indeed the annual appointment of Visitors will make every such matter ultimately rest in the Assembly. But in my opinion it would give more authority to the system of education and be more satisfactory to the public, if it were compiled by a select body of men appointed for that particular purpose, out of different denominations, subject to the review of the Assembly, and finally enacted by it. There might be regular periods appointed when this system should be subject to a revision, and any alterations in it proposed and enacted in the same manner. You however are much the best judge of this subject. I confide intirely in your known liberality of sentiment. And while I continue in Virginia shall to the utmost of my power promote your intentions with those men on whom I have any influence even if they should indirectly have an aspect  somewhat unfavourable to the party to which I am thought to belong. For it is better that one sect should suffer a little than that the general interests of learning should be injured. I am obliged to you for the polite manner in which you promise me an answer; but I expect to be in Pennsilvania and the Jerseys till the middle of June, and therefore cannot have the pleasure of receiving it before the Session of Assembly. I am, Sir, with great respect, your Mo. hbl. servt.,

Saml S Smith

